Title: To George Washington from Warner Lewis, 1 March 1789
From: Lewis, Warner
To: Washington, George

 

Dear Sir,
Warner Hall, March 1’st, 1789.

Your favor of the 19th of December last did not get to my hands till yesterday: the inclosed letter will explain the occasion of the delay. I am very much concerned that this should have happened, as it has hitherto deprived me of the power of complying with your request. I will immediately see the land you mention, which is at no great distance from hence; and, after having viewed it, will give you my opinion fully as to it’s value. In this, and in every other instance, I shall take great pleasure in executing your commands. I shall be uneasy until I know you are acquainted with the reason of your letter’s not having been attended to, and must therefore ask the favor of you to acknowledge the receipt of this by post. I am, with great esteem and regard, Dear Sir, Your most obedient serv’t

Warner Lewis

